Citation Nr: 1119232	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis/peptic ulcer disease.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the September 2004 rating decision denied service connection for a back condition, a neck condition and tinnitus, and found that new and material evidence had not been submitted to reopen a previously denied claim of service connection for gastritis/peptic ulcer disease.  

When the matter was initially before the Board in April 2009, the issue of service connection for tinnitus was granted, and the claim of service connection for gastritis/peptic ulcer disease was reopened.  The reopened claim of service connection for gastritis/peptic ulcer disease, as well as the claims of service connection for back and neck disabilities were remanded for additional development of the record.  

Unfortunately, the RO did not substantially comply with the remand directives, and the issues of service connection for a back disability and a cervical spine (neck) disability must be remanded again to comply with the Board's remand directives.  As the Board is granting the claim of entitlement to service connection for a gastrointestinal disability, there is no prejudice to the Veteran regardless of whether or not there was substantial compliance with the remand directives with respect to that claim.  

Thus, the issues of entitlement to service connection for a back disorder and neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The most probative competent lay and medical evidence of record is credible, and establishes that the Veteran's current gastrointestinal disorder, including, but not limited to gastritis and ulcer are, as likely as not, related to complaints of stomach pain that began during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a gastrointestinal disability, to include gastritis and ulcer, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a gastrointestinal disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a gastrointestinal disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted in the prior remand of April 2009, the Veteran served in combat in Vietnam.  His DD 214 reflects that he earned a Combat Infantryman Badge (CIB) for his service.  He was also awarded a Bronze Star Medal although the DD 214 did not list whether this was for valor or meritorious achievement.  He contends that he suffered from gastrointestinal (GI) problems while in service, particularly in Vietnam.  He further contends that he has continued to suffer from GI-related problems ever since service.  Critically, because the Veteran had combat service in Vietnam; served as a light infantryman and earned a CIB for his combat service, the Veteran's lay testimony regarding an injury in service is highly probative evidence that the incident actually occurred.  In addition, the Board finds that his statements are competent regarding symptoms in service and that there is no reason to doubt the credibility of his statements.  If an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

As noted, the Veteran has claimed that he received treatment for GI-related complaints while in Vietnam.  However, those records were destroyed in an attack on his base at Cu Chi.  The destruction of his STRs, dated prior to April 1968, is confirmed by a letter in the STRs from a battalion surgeon dated in March 1968.

The STRs contained an entry that the Veteran's records were destroyed by fire during a hostile rocket and mortar attack on February 2, 1968.  There were STRs dated from April to September 1968.

The STRs show that the Veteran was seen for a complaint of abdominal pain on July 15, 1968.  He gave a history of on and off pain for the last 2-3 years.  He was given a consult to the medicine clinic that same month.  A gall bladder series was interpreted as normal.  The consult noted that the Veteran had cramping abdominal pain that was unchanged by sedatives or antacids.  Physical examination was negative and no impression/diagnosis was provided.  The Veteran did not complain of any abdominal problems on his Report of Medical History that was completed at the time of his separation physical examination in July 1968.  No findings were noted on the actual physical examination.

However, the Veteran submitted a claim of service connection for a stomach disorder shortly after discharge from service.  This, in and of itself, establishes continuity of symptoms since service.  

Private treatment records, for the period from August 1997 to February 2002, from Dr. Styne were received.  An entry from August 1997 noted a history of the Veteran having had a subtotal gastrectomy in 1979.  The reason for the surgery was recurrent GI bleed however the specific diagnosis for the stomach was said to be unclear.  The assessment at that time was upper GI symptoms most consistent with small gastric pouch, rule out anastomotic stricture and rule out recurrent ulcer disease.  He was said to be asymptomatic in July 1999, and to have intermittent nausea and vomiting associated with previous gastric surgery in October 1999.  An entry from February 2002 said the Veteran had a history of peptic ulcer disease that dated back to his time in service with multiple GI bleeds and subsequent surgery in 1978 because of the recurrent bleeds.

The VA records consist of a January 2002 Agent Orange review and one outpatient visit.  The Veteran listed having a stomach ulcer in service and treatment for an ulcer after service in 1973 and 1978.  The Veteran reported on his Agent Orange review that he ate food from Vietnam villages, drank water from the creeks and rivers, and got a stomach ulcer in Vietnam.  

In a January 2005 letter, Dr. Varraux discussed the Veteran's GI status.  He said the Veteran originally received treatment for GI complaints in basic training and began receiving treatment from that time.  He noted that those records had been destroyed in Vietnam.  He then referred to the STR entries from July 1968 that addressed additional complaints of abdominal cramping.  He reported that the Veteran was seen at a VA clinic in 1968 in St. Petersburg, and Jacksonville, Florida, but no upper GI series was done.  He said the Veteran had his first GI bleed in 1972 and several others after that. The Veteran had surgery in 1978 to treat his bleeding and dumping syndrome.  Dr. Varraux opined that, after reviewing the STRs, it was as likely as not that the Veteran began with ulcer disease soon after entering the military and the symptoms had continued to the present.  The basis for the opinion was the Veteran's credible testimony regarding his continuity of symptoms.  

In contrast to this opinion is the opinion of a VA examiner in February 2010.  In that opinion, the examiner noted the Veteran's reports of gastrointestinal symptoms in service, but then opined, inexplicably, that the Veteran's history of gastric ulcer in the past was less likely as not caused by or a result of military service.  The examiner gave the rationale that there was only one complaint of nonspecific abdominal pain in 1968 and medical evaluation did not reveal any significant abnormality at that time.  This opinion is inadequate because it is based on inaccurate information.  It ignores the fact that part of the Veteran's STRs were destroyed, the very records that would document additional treatment for stomach pain during service.  Additionally, the examiner also ignored the Veteran's highly probative testimony of continuity of symptoms since service, as well as the objective evidence in the record showing that the Veteran complained of stomach problems shortly after discharge from service.  

Thus, when the private medical evidence is weighed against the VA examination, along with the Veteran's credible assertions, the preponderance of the evidence favors the Veteran in this case.  The evidence of record shows the Veteran currently has a diagnosed gastrointestinal disability.  The Veteran's credible and probative statements regarding continuity of gastrointestinal symptoms since service, along with Dr. Varraux's opinion provide the necessary criteria to grant this claim, particularly given that the VA opinion was based on an inaccurate evidentiary record.  The Veteran's statements are deemed credible, and he is certainly competent to report continuity of symptoms such as gastrointestinal pain since service.  Dr. Varraux, after considering the history of the disability, opined that it is as likely as not that his ulcer disease began soon after entering the military and that the symptoms have continued.  The Board has no reason to question the medical history as recited by Dr. Varraux.  For the foregoing reasons, all doubt is resolved in the Veteran's favor and service connection for a gastrointestinal disability, to include gastritis and ulcer, is warranted.  


ORDER

Service connection for a gastrointestinal disability, to include gastritis and ulcer, is granted.  


REMAND

The Veteran seeks service connection for a back disability and a neck disability.  

Pursuant to the April 2009 remand, VA examinations were ordered in conjunction with the Veteran's claims of service connection for back and neck disabilities.  The examiner was to address the question of whether the Veteran's fusion of the C3-C4 vertebrae, as reported in the records from Dr. Rego and as stated by Dr. Varraux, is a congenital defect or a congenital disease.  In this regard, the examiner was asked to determine whether the disorder is a congenital defect or congenital disease.

If it was determined that there is a congenital disorder/disease present, as opposed to a defect, the examiner was requested to provide an opinion whether: 1) the congenital disorder pre-existed the Veteran's service, if so the examiner should cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service; 2) if the examiner finds that the disorder pre-existed service, they are also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it was determined that any cervical spine disorder did not pre-exist service, the examiner was further requested to provide an opinion whether there is a 50 percent probability or greater that any currently diagnosed disorder can be related to the Veteran's service.  The report of examination was directed to include the complete rationale for all opinions expressed.

The above remand directives were not undertaken.  Rather, the examiner in February 2010 merely determined that the cervical spine disorder was "probably congenital" and the opinion ended there.  

With regard to the Veteran's back disability, the examiner opined that the Veteran's degenerative arthritis of the lumbar spine was less likely as not caused by or a result of military service because there was no history of injury and/or trauma to his lumbar spine while in service.  Once again, the examiner failed to consider the Veteran's credible testimony, which is crucial here considering that the Veteran is a combat veteran.  

Thus, the examination of February 2010 is inadequate for the purpose for which it was administered.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current back and neck disabilities.  In light of the complexity of the issues presented here, the requested examination should be provided by an orthopedic spine surgeon or a neurosurgeon.  

In addition, the Board notes that the Veteran submitted an authorization form in 
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with an orthopedic spine surgeon or a neurosurgeon to determine the current nature and likely etiology of any low back and neck disabilities.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  
With respect to the cervical spine, the examiner should provide an opinion as to whether any disorder is a congenital defect or congenital disease.  See VAOPGCPREC 82-90 (generally, a congenital abnormality subject to improvement or deterioration is considered a disease).  The physician's attention is directed to an October 1995 MRI result finding of congenital anomaly anteriorly at C3 and C4 and the October 2009 VA imaging study showing C3-C4 fusion that is probably congenital.  If the Veteran has a congenital defect, then the physician should opine as to whether there was a superimposed injury or disease in service that resulted in additional disability.  

If it is determined that there is a congenital cervical disorder/disease present, as opposed to a defect, the examiner is requested to provide an opinion whether: 1) the congenital disorder pre-existed the Veteran's service, if so the physician should fully explain the reasons for that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service; 2) if the examiner finds that the disorder pre-existed service, they are also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it is determined that any cervical spine disorder did not pre-exist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater that any currently diagnosed disorder can be related to the Veteran's service.  In that regard, it is noted that imaging study results dated in October 2009 reflect a straightening of the cervical lordosis likely due to muscle spasm; a questionable lucency through the dens on the lateral view which may be due to os odontoideum or old fracture of the dens; a small bony fragment or ununited ossification center at the C1-C2 anterior articulation; and minimal degenerative changes.  The report of examination must include the complete rationale for all opinions expressed.

The physician is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any low back disability was incurred during active service, to include but not limited to, his credible reports of carrying a machine gun in service.  

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and his description of any incidents, activity, or treatment by healthcare providers during service, destruction of STRs during service, and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.

2.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


